Name: 81/1002/EEC: Council Decision of 7 December 1981 appointing an alternate member of the Advisory Committee on Training in Nursing
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-19

 Avis juridique important|31981D100281/1002/EEC: Council Decision of 7 December 1981 appointing an alternate member of the Advisory Committee on Training in Nursing Official Journal L 364 , 19/12/1981 P. 0033****( 1 ) OJ NO L 176 , 15 . 7 . 1977 , P . 11 . ( 2 ) OJ NO L 18 , 25 . 1 . 1979 , P . 25 . COUNCIL DECISION OF 7 DECEMBER 1981 APPOINTING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON TRAINING IN NURSING ( 81/1002/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 77/454/EEC OF 27 JUNE 1977 SETTING UP AN ADVISORY COMMITTEE ON TRAINING IN NURSING ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS BY ITS DECISION 79/85/EEC ( 2 ) THE COUNCIL APPOINTED MR NIELS BENTSEN AS AN ALTERNATE MEMBER FOR THER PERIOD ENDING 14 JANUARY 1982 ; WHEREAS THE DANISH GOVERNMENT NOMINATED MR BENT RASMUSSEN , ON 19 NOVEMBER 1981 , WITH A VIEW TO REPLACING MR NIELS BENTSEN , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR BENT RASMUSSEN IS HEREBY APPOINTED AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON TRAINING IN NURSING IN PLACE OF MR NIELS BENTSEN FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 14 JANUARY 1982 . DONE AT BRUSSELS , 7 DECEMBER 1981 . FOR THE COUNCIL THE PRESIDENT CARRINGTON